Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 01/15/21. Claims 1, 2, 9, 11, 12 and 16 have been amended; and claims 6-8 have been canceled. 
Claims 1-5 and 9-20 are pending.

Claim Rejections - 35 USC § 112
Rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn due to the amendment dated 01/15/21.

Allowable Subject Matter
Claims 1-5 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…the high- frequency voltage generating circuit comprises: the first electrode; an inductance electrode between the first electrode and the first substrate; an insulating layer between the first electrode and the inductance electrode; a first switching element configured to transmit a driving signal to the first electrode in response to a first control signal being valid; a second switching element configured to transmit a reference signal to the inductance electrode in response to the first control signal being valid; a third switching element configured to connect a first terminal of the inductance electrode to the first electrode in response to a second control signal being valid; and a fourth switching element configured to connect the other a second terminal of the inductance electrode to the first electrode in response to the second control signal being valid, wherein the first control signal and the second control signal have opposite phases to each other.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-5 and 9-20 are allowed by virtue of their dependency.
Mori et al. US 2013/0033741, Zuo et al. US 2015/0253468 and Fan et al. US 2018/0081241 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871